 1
                                                                 CLE/~K      FILES~---~
                                                                        U.S.
 2                                                                           DI~TRICTCOURT

 3                                                                      ~Cr -
                                                                            a 2 2ois
                                                             CEA►rRAt
 4                                                                      DISTRICT

 5

 6

 7                             UNITED STATES DISTRICT COURT

 8                             CENTR.AI, DISTRICT OF CALIFORNIA

 9

10     UNITED STATES OF AMERICA,                   Case No~ ~d y ~ ~ ~ ~ -~~~~

11                         Plaintiff,

12              vs.                                ORDER OF DETENTION AFTER HEARING
                                                     [Fed. R. Crim. P. 32.1(a) (6) ;
13                                                    18 U.S.C. § 3143(a) ]

14     M,;cl~t~el ~V~t~. Dc~~t
                          Defendant.
15

16

17 1

18            Tn.e defendant having been arrested in this District pursuant to

19     a    warrant    issued by   the    United   States   District         Court       for   the

20     ~-~tl "~-~ ~i3~• /~~~t•          for alleged violation (s )        of the terms and

21 ~ conditions of ~/her [probation] ~ ervised release                             and

22            The   Court having conducted a         detention hearing pursuant                 to

2 3 ~ ~ Federal Rule of Criminal Procedure 32.1 (a) (6) and 18 U.S.C. § 3143 (a) ,

24 '          The Court finds that:

25     A.     1~      The defendant has not met hi /her burden of establishing by

26            clear and convincing evidence that~she is not likely to flee

27            if released under 18 U.S.C. § 3142 (b) or         (c)         This finding is

28            based on ~1~ ~d ~ o~'~~ ~ S~~ S~~1~ ~                        cmK.~ aurn b ac~.gv
 1~,           auvi~. I~a.~( ►r~so ~~ca S , p noY pctn o(~e vto~l~'o,~ts, ne.~n! cc.vreS~
21              1~J1~n~1~ FYI s~ pearv~S.e~ (~.e~-s-Q-- , A ►-~or t~vo co~~ o F~
 3               s v p~x~n~.e.d r~leA.s-e..               .
4              an     or

 5       B.    (~ The defendant has not met hi /her burden of establishing by

 6             clear and convincing evidence that~she is not likely to pose

 7             a danger to the safety of any other person or the community if

 8             released under 18 U.S.C. § 3142 (b) or (c) .          This finding is based

 9             on :   ~ Yl O ~' S ~ ~ eXUI~ (~l2F.l-S 2 ~!/l-0. ~0.Va ~ C. V!~t ~~~C ✓2~ ~

10 l          ~ L1/1 W~11'~CE~ ~/l~ S~D Y1-/

11

12

13
     i
14             IT THEREFORE IS ORDERED that the defendant be detained pending

15I,I the further revocation proceedings.

16

17.. Dated:           ~~,~= Z,z0 L ~
                                                        J AN ROSENBLUTH
18                                                      U.S. MAGISTRATE JUDGE

19

20

21'

22

23

24

25

26

27

28

                                                    2
